      Case 6:20-cr-00086 Document 12 Filed on 06/29/20 in TXSD Page 1 of 2
                                                                               United States District Court
                                                                                 Southern District of Texas

                                                                                     ENTERED
                                                                                     June 30, 2020
                         UNITED STATES DISTRICT COURT
                                                                                 David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION

UNITED STATES OF AMERICA                      §
                                              §
VS.                                           § MAG. JUDGE ACTION NO. 6:20-MJ-52
                                              §
BRYCE O’NEIL HARRIS                           §

 MEMORANDUM OPINION AND ORDER OF DETENTION PENDING TRIAL

       A detention hearing was held in this case on June 4, 2020 and the Court ordered

that Defendant be detained without bond pending trial (D.E. 4). Pending are Defendant’s

motions for Bond and Detention Hearing (D.E.s 7&8). A detention hearing was held

today regarding said motions in accordance with the Bail Reform Act, 18 U.S.C. §

3142(f). Defense counsel offered argument on the motions and cited no new evidence for

the Court to consider. The motions are DENIED. The following requires detention of

the Defendant pending trial in this case:

       (1)    There are no conditions or combination of conditions that would reasonably

assure the appearance of the Defendant as required and the safety of the community.

       The evidence against the Defendant meets the probable cause standard. The

complaint in this case alleges that, during his arrest by deputies of the U.S. Marshal

Service, Defendant fled with a vehicle and was later found to have a firearm in his

possession. The Defendant is a convicted felon, has a significant criminal history which

includes a record of failing to appear and bail jumping, is a documented gang member,

was recently release from confinement prior to this offense, has a poor history of

compliance with supervision. The findings and conclusions contained in the Pretrial
1/2
      Case 6:20-cr-00086 Document 12 Filed on 06/29/20 in TXSD Page 2 of 2



Services Report are adopted.

       The Defendant is committed to the custody of the United States Marshal or his

designated representative for confinement in a corrections facility separate, to the extent

practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. The Defendant shall be afforded a reasonable opportunity for private

consultation with defense counsel. On order of a court of the United States or on request

of an attorney for the Government, the person in charge of the corrections facility shall

deliver the Defendant to the United States Marshal for the purpose of an appearance in

connection with a court proceeding.



       ORDERED this 29th day of June, 2020.


                                              ___________________________________
                                              Julie K. Hampton
                                              United States Magistrate Judge




2/2
